     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 1 of 13

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   B.T.H., a minor, T.J.H., a                No.   2:20-cv-00566-JAM-DMC
     minor, and V.C.H., a minor, by
12   Guardian Ad Litem PAMELA
     HINTON,
13                                             ORDER GRANTING WITH LEAVE TO
                    Plaintiffs,                AMEND DEFENDANTS’ MOTION TO
14                                             DISMISS
           v.
15
     COUNTY OF MODOC, MODOC COUNTY
16   SHERIFF MIKE POINDEXTER,
     UNKNOWN MODOC COUNTY
17   CORRECTIONAL OFFICERS,
     SUPERVISORS, AND UNKNOWN MODOC
18   COUNTY MEDICAL CARE PROVIDERS,
     and DOES 1 through 50
19   inclusive,
20                  Defendants.
21

22        This matter is before the Court on County of Modoc and

23   former Modoc County Sheriff, Mike Poindexter’s (“Defendants”)

24   Motion to Dismiss for failure to state a claim upon which relief

25   can be granted.    Mot., ECF No. 13.       B.T.H., T.J.H., and V.C.H.,

26   all minors, and their Guardian Ad Litem, Pamela Hinton

27   (“Plaintiffs”), filed an opposition to Defendants’ motion, Opp’n,

28   ECF No. 17, to which Defendants replied, Reply, ECF No. 18.
                                           1
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 2 of 13

1    After consideration of the parties’ arguments on the motion and

2    relevant legal authority, the Court GRANTS WITH LEAVE TO AMEND

3    Defendants’ Motion to Dismiss.1

4

5                                I.    BACKGROUND

6         On March 13, 2020, Plaintiffs filed suit against Defendants

7    under 42 U.S.C. § 1983.      See Compl., ECF No. 1.     Plaintiffs

8    allege Defendants violated their Fourteenth Amendment rights by

9    denying their father medical care and due process and maintaining

10   an unconstitutional custom, policy, or practice.          Id.

11   Plaintiffs’ father, Jeramy Hinton, suffered from chronic bodily

12   pain and suicidal depression stemming from numerous surgical

13   procedures he underwent in 2003.        Id. ¶ 11.   In addition, Hinton

14   was diagnosed with bilateral foraminal stenosis, spondylolysis,

15   and spondylolisthesis in 2018.        Id. ¶ 12.   He was prescribed

16   oxycodone and morphine sulfate to manage those conditions.            Id.

17        On March 24, 2018, Hinton was arrested and taken into

18   custody at the Modoc County Jail.        Compl. ¶ 10.   Plaintiffs

19   allege Hinton received inadequate psychiatric and medical care

20   while incarcerated.     Id. ¶ 13.     Plaintiffs further allege that
21   Hinton’s pain medications were withheld, which increased his

22   depression and suicidal ideations.        Id.   On March 29, 2019,

23   Hinton committed suicide by hanging himself with a bedsheet in

24   his cell.   Id. ¶¶ 15, 16.       Plaintiffs allege substandard care,

25   resulting in Hinton’s death, is attributable to the County’s

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 14, 2020.
                                      2
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 3 of 13

1    inadequate hiring, training, and supervision of jail personnel.

2    Id. ¶ 18.

3          Defendants now move to dismiss the complaint arguing that

4    Plaintiffs have failed to state any viable claims under Federal

5    Rules of Civil Procedure 12(b)(6).        Mot. at 4–12.

6

7                                 II.   OPINION

8          A.    Legal Standard

9          Federal Rule of Civil Procedure 8(a)(2) requires “a short

10   and plain statement of the claim showing that the pleader is

11   entitled to relief.”     A Rule 12(b)(6) motion attacks the

12   complaint as not alleging sufficient facts to state a claim for

13   relief.     “To survive a motion to dismiss [under 12(b)(6)], a

14   complaint must contain sufficient factual matter, accepted as

15   true, to state a claim to relief that is plausible on its face.”

16   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

17   marks and citation omitted).       While “detailed factual

18   allegations” are unnecessary, the complaint must allege more

19   than “[t]hreadbare recitals of the elements of a cause of

20   action, supported by mere conclusory statements.”          Id. at 678.
21   “In sum, for a complaint to survive a motion to dismiss, the

22   non-conclusory ‘factual content,’ and reasonable inferences from

23   that content, must be plausibly suggestive of a claim entitling

24   the plaintiff to relief.”      Moss v. U.S. Secret Serv., 572 F.3d

25   962, 969 (9th Cir. 2009).

26   ///
27   ///

28   ///
                                           3
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 4 of 13

1         B.     Analysis

2                1.    The Survival Statute

3         Defendants’ primary argument in support of their motion is

4    that Plaintiffs’ claims fail as a matter of law because

5    Plaintiffs failed to comply with California’s survival statute.

6    Mot. at 4–5.     Under Federal Rule of Civil Procedure 17(b)(3), the

7    capacity to sue a public officer is determined by “the law of the

8    state where the court is located.”        And a claim raised under

9    § 1983 “survives the decedent if the claim accrued before the

10   decedent’s death, and if state law authorizes a survival action.”

11   Tatum v. City & Cnty. of San Francisco, 441 F.3d 1090, 1094 n.2

12   (9th Cir. 2006).       In general, a survival claim is filed by the

13   estate’s personal representative.         However, absent a personal

14   representative, the decedent’s successor in interest may

15   prosecute the action so long as they satisfy the requirements of

16   California law.    Id. (citing Moreland v. Las Vegas Metro. Police

17   Dep’t, 159 F.3d 365, 369 (9th Cir. 1998); Cal. Code Civ. Pro.

18   §§ 377.30, 377.32).

19        California’s survival statute requires a decedent’s

20   successor in interest to “execute and file an affidavit or
21   declaration” stating: (1) the decedent’s name; (2) the date and

22   place of decedent’s death; (3) that no proceedings are pending in

23   California for the administration of the decedent’s estate;

24   (4) either that the declarant is the decedent’s successor in

25   interest or is authorized to act on behalf of the decedent’s

26   successor in interest; and (5) that no other person has a
27   superior right to commence the action or proceeding for the

28   decedent.    Cal. Code Civ. Pro. § 377.32(a).       It also requires
                                           4
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 5 of 13

1    that “a certified copy of the decedent’s death certificate [] be

2    attached to the affidavit or declaration.”         Cal. Code Civ. Pro.

3    § 377.32(c).

4         Plaintiffs did not file an affidavit or declaration

5    demonstrating their ability to pursue their claims as Hinton’s

6    successors in interest when they commenced this action.             Nor did

7    they plead compliance with California’s survival statute.

8    Plaintiffs acknowledge their failure to do so.         See Opp’n at 6:6–

9    7.   They cannot cure this defect by merely attaching the

10   necessary documentation to their opposition.         See Attach. 1 to

11   Opp’n, ECF No. 17; see also Ex. A to Opp’n, ECF No. 17.             To do so

12   they must formally amend their complaint.        Thus, Plaintiffs

13   presently lack the ability to assert survival claims against

14   Defendants as successors in interest.        See In re A.C., 80

15   Cal.App.4th 994, 1002–03 (2000) (failure to comply with § 377.32

16   precludes a plaintiff from bringing a survival action).

17              2.    Claim I: Medical Care

18        Plaintiffs generally allege that the County of Modoc,

19   former Modoc County Sheriff Mike Poindexter, and a host of

20   unknown employees failed to give Hinton adequate medical
21   care.   See Compl. ¶¶ 13, 21–23.      Specifically, Plaintiffs

22   allege that Hinton’s medications were withheld, but they do

23   not specify the individual(s) who did so.        Id. ¶ 13.

24   Plaintiffs further allege that Defendants were aware of

25   Hinton’s deteriorating medical conditions and the likelihood

26   that he would harm himself.      Id. ¶ 14.    Defendants move to
27   dismiss this cause of action for failure to state a

28   plausible claim of deliberate indifference to a serious
                                           5
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 6 of 13

1    medical need.    See Mot. at 5–7.     The Court agrees.

2         In asserting a medical care claim against an individual

3    defendant under the due process clause of the Fourteenth

4    Amendment, a pretrial detainee must allege: (1) the

5    defendant made an intentional decision with respect to the

6    conditions under which plaintiff was confined; (2) the

7    conditions put the plaintiff at substantial risk of

8    suffering serious harm; (3) the defendant did not take

9    reasonable available measures to abate that risk, even

10   though a reasonable official in the circumstances would have

11   appreciated the high degree of risk involved—making the

12   consequences of the defendant’s conduct obvious; and (4) by

13   not taking such measures, the defendant caused the

14   plaintiff’s injuries.     Gordon v. City of Orange, 888 F.3d

15   1118, 1125 (9th Cir. 2018).

16        With regard to the reasonableness of the defendant’s

17   conduct, it must be “objectively unreasonable.”         Id.

18   (internal quotation marks and citations omitted).          This

19   means the reasonableness determination will “necessarily

20   turn on the facts and circumstances” of the case.          Id.
21   (internal quotation marks and citations omitted).          “The mere

22   lack of due care by a state official does not deprive an

23   individual of life, liberty, or property under the

24   Fourteenth Amendment.”     Id. (internal quotation marks and

25   citations omitted).     “The plaintiff must prove more than

26   negligence but less than subjective intent—something akin to
27   reckless disregard.”     Id. (internal quotation marks and

28   citations omitted).
                                           6
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 7 of 13

1         Plaintiffs’ allegations lack sufficient facts or

2    details and amount to nothing more than conclusory

3    statements.     See Ashcroft, 556 U.S. at 679.      Plaintiffs fail

4    to describe the conduct of a specific defendant with any

5    degree of detail.     See Moreno v. Penzone, 2020 WL 1047068 at

6    *2 (D. Ariz. 2020) (citing Rizzo v. Goode, 423 U.S. 362,

7    371–72, 377 (1976)) (“To state a valid claim under § 1983,

8    plaintiffs must allege that they suffered a specific injury

9    as a result of specific conduct of a defendant and show an

10   affirmative link between the injury and the conduct of that

11   defendant.”).    Nor do they set forth how a specific

12   defendant’s conduct caused Hinton’s suicide.         Barren v.

13   Harrington, 152 F.3d 1193, 1994 (9th Cir. 1998) (“A

14   plaintiff must allege facts, not simply conclusions, that

15   show an individual was personally involved in the

16   deprivation of his civil rights.”).

17        To the extent Plaintiffs assert a claim of denial of

18   medical care under a theory of supervisory liability against

19   former Sheriff Poindexter, it similarly fails because

20   Plaintiffs have not alleged his personal involvement in the
21   constitutional violations.      See Starr v. Baca, 652 F.3d

22   1202, 1207 (9th Cir. 2011) (“A defendant may be held liable

23   as a supervisor under § 1983 if there exists either (1) his

24   or her personal involvement in the constitutional

25   deprivation, or (2) a sufficient causal connection between

26   the supervisor’s wrongful conduct and the constitutional
27   violation.”) (internal quotation marks and citation

28   omitted).
                                           7
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 8 of 13

1         Accordingly, Plaintiffs’ claim of denial of medical

2    care is dismissed without prejudice.

3               3.    Claim II: Monell

4         Plaintiffs allege that the Modoc County Jail personnel

5    were hired by the County of Modoc “without adequate training

6    and were thereafter inadequately trained and supervised to

7    render psychiatric and medical treatment to patients.”

8    Compl. ¶ 18.    Plaintiffs add that the County of Modoc was

9    aware of prior instances of self-inflicted injury by

10   pretrial detainees at the jail but did nothing to prevent

11   their recurrence.     Id. ¶ 26.   Plaintiffs further allege that

12   the County of Modoc has a “policy, custom, or habit” of

13   providing substandard psychiatric and medical care to

14   inmates at the facility.      Id. ¶ 27.   Defendants move to

15   dismiss Plaintiffs’ Fourteenth Amendment Monell claim for

16   failure to allege a municipal custom or practice.          See Mot.

17   at 7–9.

18        Municipalities may be held liable under Section 1983 for

19   constitutional injuries inflicted through a municipal policy or

20   custom.   Monell v. Dep’t of Soc. Servs. of City of New York, 436
21   U.S. 658, 694 (1978).     To establish municipal liability under

22   Section 1983, a plaintiff must show that (1) he was deprived of a

23   constitutional right; (2) the municipality had a policy; (3) the

24   policy amounted to a deliberate indifference to his

25   constitutional right; and (4) the policy was the moving force

26   behind the constitutional violation.        Anderson v. Warner, 451
27   F.3d 1063, 1070 (9th Cir. 2006) (internal citations and

28   quotations omitted).
                                           8
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 9 of 13

1         A plaintiff may also establish municipal liability by

2    demonstrating that: (1) the constitutional tort was the result of

3    a longstanding practice or custom that constitutes the standard

4    operating procedure of the local government entity; (2) the

5    tortfeasor was an official whose acts fairly represent official

6    policy such that the challenged action constituted official

7    policy; (3) an official with final policy-making authority

8    delegated that authority to, or ratified the decision of, a

9    subordinate; or (4) the municipality failed to adequately train

10   the tortfeasors.    See Price v. Sery, 513 F.3d 962, 966 (9th Cir.

11   2008) (internal quotation marks and citation omitted); see also

12   Bagley v. City of Sunnyvale, 2017 WL 344998 at *14 (N.D. Cal.

13   2017).    To properly state a Monell claim, allegations in a

14   complaint “may not simply recite the elements of a cause of

15   action, but must contain sufficient allegations of underlying

16   facts to give fair notice and to enable the opposing party to

17   defend itself effectively.”      AE ex rel. Hernandez v. Cty. of

18   Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca,

19   652 F.3d 1202, 1216 (9th Cir. 2011)).

20        Plaintiffs’ Monell claim also fails to allege more than
21   unsupported conclusory statements.        To the extent the claim is

22   predicated upon an unconstitutional custom, policy, or practice,

23   Plaintiffs fail to properly allege how any such custom, policy,

24   or practice was the “moving force” behind the alleged inadequate

25   psychiatric or medical care.      See Monell, 436 U.S. 658, 694

26   (1978).   Nor do Plaintiffs identify other instances in which
27   inmates at the County Jail received substandard care in order to

28   demonstrate that the alleged custom, policy, or practice was
                                           9
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 10 of 13

1    “standard operating procedure.”       Gillette v. Delmore, 979 F.2d

2    1342, 1347 (9th Cir. 1992).

3          To the extent the claim is predicated on inadequate

4    training, Plaintiffs must allege: (1) decedent was deprived of a

5    constitutional right; (2) the policy amounts to deliberate

6    indifference to constitutional rights of persons whom officers

7    are likely to interact with; and (3) the constitutional injury

8    would have been avoided had the officers been properly trained.

9    Flores v. County of Los Angeles, 758 F.3d 1154, 1158–59 (9th Cir.

10   2014).   To meet this standard, there must be “program-wide

11   inadequacy in training.”      Blankenhorn v. City of Orange, 485 F.3d

12   463, 484–85 (9th Cir. 2007) (internal quotation marks and

13   citation omitted).     Plaintiffs do not describe what training

14   County Jail personnel did or did not receive, nor do they

15   causally connect deficiencies in the training to the harm Hinton

16   suffered.

17         Accordingly, Plaintiffs’ Monell claim is dismissed

18   without prejudice.

19               4.   Claim III: Due Process

20         Plaintiffs allege Hinton was denied due process in
21   receiving inadequate psychiatric and medical care while

22   incarcerated.    See Compl. ¶¶ 33–35.      This claim is

23   essentially the same as Plaintiffs’ claim that Hinton was

24   denied medical care.      See Compl. ¶¶ 13, 21–23.      The claim

25   that Hinton was denied medical care is itself derived from

26   the Due Process Clause of the Fourteenth Amendment.           Carnell
27   v. Grimm, 74 F.3d 977, 979 (9th Cir. 1996) (“A pretrial

28   detainees’ rights to receive medical treatment arise under
                                           10
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 11 of 13

1    the Due Process Clause of the Fourteenth Amendment.”)

2    (internal quotation marks and citation omitted).

3          Accordingly, Plaintiffs’ claim that Hinton was denied

4    due process is dismissed without prejudice for the same

5    reasons their claim that he was denied medical care is

6    dismissed.

7                5.    Damages

8          Plaintiffs allege that Hinton “suffered severe physical

9    pain, mental anguish, emotional distress, and bodily injury”

10   before he died.     Compl. ¶¶ 22, 37.      Plaintiffs’ claims are

11   brought exclusively under federal law.        See id. ¶¶ 19–38.

12   Thus, California’s prohibition against pre-death emotional

13   distress damages, see Cal. Code Civ. Proc., § 377.34, does

14   not apply here.     See Chaudhry v. City of L.A., 751 F.3d

15   1096, 1105 (9th Cir. 2014) (holding that California’s

16   prohibition against pre-death pain and suffering damages is

17   inconsistent with § 1983’s deterrence policy and, therefore,

18   does not apply to § 1983 claims where the decedent’s death

19   was caused by violations of federal law).         Plaintiffs are

20   permitted to seek pre-death emotional distress damages to
21   the extent they are sought exclusively under federal law.

22         Plaintiffs also allege that they suffered “[their own]

23   severe emotional distress and loss” due to Hinton’s death.

24   Id. ¶ 17.    However, Plaintiffs have not asserted a wrongful

25   death claim against Defendants.       If Plaintiffs were to

26   assert a wrongful death claim, damages for their own
27   emotional distress would be legally precluded.          Under

28   California law, a wrongful death plaintiff may not recover
                                           11
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 12 of 13

1    “for such things as the grief or sorrow attendant upon the

2    death of a loved one, or for his sad emotions, or for the

3    sentimental value of the loss.”       Nelson v. Cty. of L.A., 113

4    Cal.App.4th 783, 793 (2003); Cal. Code Civ. Proc. § 377.61.

5    Thus, Plaintiffs do not have a legally cognizable claim for

6    their own emotional distress damages.

7          C.    Leave to Amend

8          Courts dismissing claims under Federal Rule of Civil

9    Procedure 12(b)(6) have discretion to permit amendment, and there

10   is a strong presumption in favor of leave to amend.           Eminence

11   Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir.

12   2003).     “Dismissal with prejudice and without leave to amend is

13   not appropriate unless it is clear . . . that the complaint could

14   not be saved by amendment.”       Id. at 1052 (internal citation

15   omitted).    Plaintiffs seek leave to amend the complaint.           See

16   Opp’n at 8.     Since it may be possible for Plaintiffs to cure the

17   above-described deficiencies, the Court will grant them an

18   opportunity to rectify the errors in their dismissed claims and

19   file a First Amended Complaint.

20         D.    Sanctions
21         Defendants exceeded the Court’s 5-page limit on reply

22   memoranda.    See Reply, ECF No. 18; see also Order re Filing

23   Requirements (Order), ECF No. 3-2.         Violations of the Court’s

24   standing order require the offending counsel (not the client) to

25   pay $50.00 per page over the page limit to the Clerk of the

26   Court.     Order at 1.   Moreover, the Court will not consider
27   arguments made past the page limit.        Id.   In total, Defendants’

28   reply memorandum exceeded the Court’s page limit by 1 page.
                                           12
     Case 2:20-cv-00566-JAM-AC Document 21 Filed 08/18/20 Page 13 of 13

1    Defendants’ counsel must therefore send a check payable to the

2    Clerk for the Eastern District of California for $50.00 no later

3    than seven days from the date of this order.

4

5                                 III.    ORDER

6          For the reasons set forth above, the Court GRANTS WITH

7    LEAVE TO AMEND Defendants’ Motion to Dismiss.          If Plaintiffs

8    amend their complaint, they shall file a First Amended Complaint

9    within twenty days (20) of this order.        Defendants’ responsive

10   pleading is due twenty days thereafter.

11         IT IS SO ORDERED.

12   Dated: August 17, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           13
